Case 9:20-cv-00123-TH-KFG Document 12 Filed 08/02/21 Page 1 of 2 PageID #: 66



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

JOSEPH MARK DAIGLE                                 §

VS.                                                §                 CIVIL ACTION NO. 9:20cv123

CHRISTINA NORRIS, ET AL.                           §

                 ORDER OVERRULING OBJECTIONS AND ADOPTING
             THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff Joseph Mark Daigle, an inmate confined within the Texas Department of Criminal

Justice, proceeding pro se, filed the above-styled civil rights action pursuant to 42 U.S.C. § 1983.

The court previously referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to 28 U.S.C. § 636 and applicable orders of

this court. The Magistrate Judge has submitted a Report and Recommendation of United States

Magistrate Judge recommending this case be dismissed for failure to state a claim upon which relief

may be granted.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Plaintiff filed objections to the Report and

Recommendation. The court must therefore conduct a de novo review of the objections.

        Plaintiff alleges the defendants have failed to process his administrative grievances.

However, the Magistrate Judge correctly concluded plaintiff did not have a constitutionally

protected liberty interest in having his grievances correctly processed. Geiger v. Jowers, 404

F.3d 373, 374-75 (5th Cir. 2005); Mahogany v. Miller, 252 F. App’x 593, 595 (5th Cir. 2007).

Based upon the statutory requirement that prison inmates exhaust administrative remedies before

filing a lawsuit in federal court, plaintiff asserts the actions of the defendants have denied him access

to the courts. Interference with the right of access to courts is actionable only where the inmate

demonstrates “actual injury stemming from [a defendant’s] unconstitutional conduct.” Chirceol v.

Phillips, 169 F.3d 313, 317 (5th Cir. 1999). Plaintiff has not identified any lawsuit he was unable

to file because his grievances were not processed. His allegations regarding being denied access to
Case 9:20-cv-00123-TH-KFG Document 12 Filed 08/02/21 Page 2 of 2 PageID #: 67



the courts therefore fail to state a claim upon which relief may be granted.

                                             ORDER

       Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct and the report of the Magistrate Judge is ADOPTED as

the opinion of the court. A final judgment shall be entered in accordance with the recommendation

of the Magistrate Judge.

        SIGNED this the 2 day of August, 2021.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge
